DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application is being examined under the pre-AIA  first to invent provisions.

Notice to Applicant

[2]	This communication is in response to the amendment filed 26 August 2020/10 December 2020 and the Interview conducted 16 February 2021. It is noted that this application is a Continuation of United States Patent Application Serial No. 14/047,540 filed 7 October 2013, now United States Patent No. 9,953,360, which is a Continuation of United States Patent Application Serial No. 11/012,086 filed 13 December 2004, now United States Patent No. 8,554,691. Pursuant to agreement reached during the Interview conducted 16 February 2021: Claims 1 and 11 are amended as presented below by Examiner’s Amendment; Claims 2 and 14 have been cancelled; Claims 21 and 22 are added; Claims 1, 3-13, and 15-22 are pending and allowed as presented by Examiner’s Amendment below.


EXAMINER’S AMENDMENT

[3]	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brian Emfinger (Reg. #64,670) on 16 February 2021.

The application has been amended as follows:

Please amend claims 1 and 11 and add new claims 21 and 22 as follows (full text of the amended claims appears below):

NOTE: The response/amendment after final rejection filed 10 December 2020 was not entered as per the Advisory Action mailed 13 January 2021. Accordingly, claims 1 and 11 are amended based on the version of the claims entered/presented in Applicant’s 26 August 2020 response. Claims 3-10, 12-13, and 15-20 are allowed as presented in the same 26 August 2020 response.  
A complete listing of all allowed claims in their entirety is provided below. This listing of the claims replaces all prior versions of the claims.

1.	(Currently Amended)	A method comprising:

receiving, by the web server of the footwear subscription computing system and via the web site, a footwear subscription request comprising an indication of one or more specified footwear performance characteristics;
establishing, by one or more processors of the footwear subscription computing system for a user and based on the footwear subscription request, a footwear subscription wherein the user is entitled to receive footwear having the one or more specified footwear performance characteristics and is entitled to receive, as a replacement for the footwear, replacement footwear having the one or more specified footwear performance characteristics or different footwear performance characteristics;
identifying, by one or more processors of the footwear subscription computing system and based on one or more footwear manufacturing records each indicating a footwear model and one or more performance characteristics of the footwear model, first footwear having at least one first footwear performance characteristic of the one or more specified footwear performance characteristics at least by querying the electronic footwear performance characteristics database, wherein the first footwear is a first footwear model;
providing, to the user and in accordance with the footwear subscription, the first footwear having the at least one first footwear performance characteristic, wherein the first footwear is configured with an instrument that is configured to measure an amount of use of the first footwear and configured to provide usage data characterizing the amount of use of the first footwear;
receiving, by the footwear subscription computing system, a request for second footwear as a replacement for the first footwear, wherein the request for the second footwear comprises:
biometric information characterizing one or more measurements of the user’s past performance of a physical activity; and
the usage data characterizing the amount of use of the first footwear, wherein the usage data indicates that the instrument has measured a predetermined amount of use of the first footwear;
determining, by the one or more processors of the footwear subscription computing system and based on the instrument measuring the predetermined amount of use of the first footwear, that the footwear subscription entitles the user to receive replacement footwear;
determining, by one or more processors of the footwear subscription computing system and based on the biometric information, one or more second footwear performance characteristics;
identifying, by one or more processors of the footwear subscription computing system and based on one or more new footwear manufacturing records each indicating a new footwear model and one or more performance characteristics of the footwear model, second footwear having at least one second footwear performance characteristic of the one or more second footwear performance characteristics at least by querying the footwear performance characteristics database, wherein the second footwear is a second footwear model different from the first footwear model; and
providing, to the user and in accordance with the footwear subscription, the second footwear having the at least one second footwear performance characteristic.
2. 	(Canceled)
3. 	(Previously Presented)	The method of claim 1, wherein:
the request for the second footwear comprises one or more second specified footwear performance characteristics; and
the one or more second footwear performance characteristics are determined further based on at least one of the one or more second specified footwear performance characteristics.

the request for the second footwear comprises a range of values for a specified footwear performance characteristic of the one or more second specified footwear performance characteristics.
5. 	(Previously Presented)	The method of claim 1, wherein:
the biometric information characterizing the one or more measurements of the user’s past performance of the physical activity comprises biometric information characterizing one or more measurements of the user’s foot activity during the user’s past performance of the physical activity.
6. 	(Original)	The method of claim 1, wherein:
the request for the second footwear comprises an indication of a model of footwear.
7. 	(Previously Presented)	The method of claim 1, wherein:
at least one of the at least one first footwear performance characteristic or the at least one second footwear performance characteristic comprise at least one of: a traction characteristic, a flexibility characteristic, a stability characteristic, a cushioning characteristic, or a fit characteristic.
8. 	(Previously Presented)	The method of claim 1, wherein:
the footwear subscription requires a predetermined amount of use of the first footwear before the user is entitled to receive the second footwear.
9. 	(Previously Presented)	The method of claim 1, wherein:
the footwear subscription requires receipt of evidence that the first footwear is worn out or no longer usable before the user is entitled to receive the second footwear.
10. 	(Original)	The method of claim 1, wherein:
at least one of the first footwear or the second footwear is configured to provide an indication that it should be replaced.

11. 	(Currently Amended)	A method comprising:

sending, to the web server of the footwear subscription computing system and via the web site, a footwear subscription request comprising an indication of one or more specified footwear performance characteristics;
establishing, for a user based on the footwear subscription request and via one or more processors of the footwear subscription computing system, a footwear subscription wherein the user is entitled to receive footwear having the one or more specified footwear performance characteristics and is entitled to receive, as a replacement for the footwear, replacement footwear having the one or more specified footwear performance characteristics or different footwear performance characteristics, and wherein receipt of the footwear subscription request by the footwear subscription computing system causes the footwear subscription computing system to identify, based on one or more footwear manufacturing records each indicating a footwear model and one or more performance characteristics of the footwear model, first footwear having at least one first footwear performance characteristic of the one or more specified footwear performance characteristics at least by querying an electronic footwear performance characteristics database of the footwear subscription computing system, wherein the first footwear is a first footwear model and wherein the first footwear is configured with an instrument that is configured to measure an amount of use of the first footwear and configured to provide usage data characterizing the amount of use of the first footwear;
receiving, from a footwear provider associated with the footwear subscription computing system and in accordance with the footwear subscription, the first footwear having the at least one footwear performance characteristic;
obtaining biometric information characterizing one or more measurements of the user’s past performance of a physical activity;
obtaining, from the instrument, usage data characterizing the amount of use of the first footwear;

wherein the request for the second footwear comprises:
the biometric information characterizing the one or more measurements of the user’s past performance of the physical activity[[,]]; and
the usage data characterizing the amount of use of the first footwear, wherein the usage data indicates that the instrument has measured a predetermined amount of use of the first footwear; and
wherein receipt of the request for the second footwear by the footwear subscription computing system causes the footwear subscription computing system to:
determine, based on the instrument measuring the predetermined amount of use of the first footwear, that the footwear subscription entitles the user to receive replacement footwear;
determine, based on the biometric information, one or more second footwear performance characteristics; and
identify, based on one or more new footwear manufacturing records each indicating a new footwear model and one or more performance characteristics of the footwear model, second footwear having at least one second footwear performance characteristic of the one or more second footwear performance characteristics at least by querying the footwear performance characteristics database, wherein the second footwear is a second footwear model different from the first footwear model; and
receiving, from the footwear provider and in accordance with the footwear subscription, the second footwear having the at least one second footwear performance characteristic.
12. 	(Previously Presented) The method of claim 11, wherein:
the request for the second footwear comprises one or more second specified footwear performance characteristics; and

13. 	(Previously Presented)	The method of claim 12, wherein:
the request for the second footwear comprises a range of values for a specified footwear performance characteristic of the one or more second specified footwear performance characteristics.
14. 	(Canceled)
15. 	(Previously Presented)	The method of claim 11, wherein:
the biometric information characterizing the one or more measurements of the user’s past performance of the physical activity comprises biometric information characterizing one or more measurements of the user’s foot activity during the user’s past performance of the physical activity.
16. 	(Original)	The method of claim 11, wherein:
the request for the second footwear comprises an indication of a model of footwear.
17. 	(Previously Presented)	The method of claim 11, wherein:
at least one of the at least one first footwear performance characteristic or the at least one second footwear performance characteristic comprise at least one of: a traction characteristic, a flexibility characteristic, a stability characteristic, a cushioning characteristic, or a fit characteristic.
18. 	(Previously Presented)	The method of claim 11, wherein:
the footwear subscription requires a predetermined amount of use of the first footwear before the user is entitled to receive the second footwear.
19. 	(Previously Presented)	The method of claim 11, wherein:
the footwear subscription requires receipt of evidence that the first footwear is worn out or no longer usable before the user is entitled to receive the second footwear.
20. 	(Original)	The method of claim 11, wherein:

21.	(New)	The method of claim 1, wherein the second footwear model comprises a new footwear model that was unavailable prior to the identifying the first footwear.
22.	(New) The method of claim 1, wherein the second footwear model comprises a subsequent version of the first footwear model.

Claim Rejections - 35 USC § 101

[4]	Previous rejection(s) of claims 1-20 (now claims 1, 3-13, and 15-22 as presented by amendment herein) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more has/have been overcome by the amendments to the subject claims and is/are withdrawn.

Double Patenting

[5]	Previous rejection(s) of claims 1-20 (now claims 1, 3-13, and 15-20 as presented by amendment) on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,953,360 have been overcome by the timely submission and approval of as terminal disclaimer tying the term of the instant claims/invention to the term of U.S. Patent No. 9,953,360. The rejection(s) is are withdrawn. 



Allowable Subject Matter

[5]	Claims 1, 3-13, and 15-22 are allowed.

REASONS FOR ALLOWANCE

[6]	The following is an examiner's statement of reasons for allowance:

Claim 1

The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including steps of“...receiving......request comprising an indication of one or more specified footwear performance characteristics;...identifying, by one or more processors of the footwear subscription computing system and based on...records each indicating a footwear model and one or more performance characteristics of the footwear model, first footwear having at least one first footwear performance characteristic of the one or more specified footwear performance characteristics at least by querying the electronic footwear performance characteristics database, wherein the first footwear is a first footwear model; providing, to the user and in accordance with the footwear subscription, the first footwear having the at least one first footwear performance characteristic, wherein the first footwear is configured with an instrument that is configured to measure an amount of use of the first footwear and configured to provide usage data characterizing the amount of use of the first footwear; receiving... request for second footwear as a replacement for the first footwear, wherein the request for the second footwear comprises: biometric information characterizing one or more measurements of the user’s past performance of a physical activity; and the usage data characterizing the amount of use of the first footwear, wherein the usage data indicates that the instrument has measured a predetermined amount of use of the first footwear; determining, by the one or more processors of the footwear subscription computing system and based on the instrument measuring the predetermined amount of use of the first footwear, that the footwear subscription entitles the user to receive replacement footwear; determining, by one or more processors of the footwear subscription computing system and based on the biometric information, one or more second footwear performance characteristics; identifying, by one or more processors of the footwear subscription computing system and based on one or more new footwear manufacturing records each indicating a new footwear model and one or more performance characteristics of the footwear model, second footwear having at least one second footwear performance characteristic of the one or more second footwear performance characteristics at least by querying the footwear performance characteristics database, wherein the second footwear is a second footwear model different from the first footwear model...”

The most closely applicable prior art of record is referred to in the Office Action mailed 2 June 2020 as Litke et al. (United States Application Publication No. 2003/0033207). Litke 
While Litke et al is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Litke et al. provides for customized traction and material attributes for the ordered footwear (Litke et al.; paragraphs [0033]-[0035] and [0042]-[0044]), Litke et al. does not explicitly disclose a modification to the footwear to measure an amount of use of the footwear, as a required claim 1. By extension, while Litke et al. disclose storage of the customer’s shoe customizations in computer memory, which at least infers an intention to provide the customer with an ability to re-order footwear having the modifications, Litke et al. fail to provide a specific teaching of a recurrent sales model in which the customer is provided with replacement footwear having the customized characteristics/attributes that is responsive to a determination, by an instrument and indicator configuration, that the footwear has met a required amount of use, as is also required by claim 1.  Accordingly, Litke et al. fail to teach or otherwise render obvious at least the steps of “…receiving......request comprising an indication of one or more specified footwear performance characteristics;...identifying... first footwear having at least one first footwear performance characteristic of the one or more specified footwear performance characteristics at least by querying the electronic footwear performance characteristics database, wherein the first footwear is a first footwear model; providing, to the user and in accordance with the footwear subscription, the first footwear having the at least one first footwear performance characteristic, wherein the first footwear is configured with an instrument that is configured to measure an amount of use of the first footwear and configured to provide usage data characterizing the amount of use of the first footwear; receiving... request for second footwear as a replacement for the first footwear, wherein the request for the second footwear comprises: biometric information characterizing one or more measurements of the user’s past performance of a physical activity; and the usage data characterizing the amount of use of the first footwear, wherein the usage data indicates that the instrument has measured a predetermined amount of use of the first footwear; determining, by the one or more processors of the footwear subscription computing system and based on the instrument measuring the predetermined amount of use of the first footwear, that the footwear subscription entitles the user to receive replacement footwear; determining, by one or more processors of the footwear subscription computing system and based on the biometric information, one or more second footwear performance characteristics; identifying, by one or more processors of the footwear subscription computing system and based on one or more new footwear manufacturing records each indicating a new footwear model and one or more performance characteristics of the footwear model, second footwear having at least one second footwear performance characteristic of the one or more second footwear performance characteristics at least by querying the footwear performance characteristics database, wherein the second footwear is a second footwear model different from the first footwear model…”, as required by claim 1. 

While both Litke et al. and the instant invention include features of providing for user customizations to performance characteristics of athletic footwear, in contrast to Litke et al., the performance characteristics presented by the instant invention include a technical modification to the footwear which provides for measuring of use over the life of the footwear and is specifically required for the determination of when to replace the footwear. Specifically, in the context of the instant invention, an instrument, such as a pedometer, global positioning device, accelerometer, or pressure switch, is preset/programmed to an amount of use, such as distance travelled (see at least paragraphs [0026]-[0028] or the Specification as published in USPGPUB 2018/0293642). Prior to provision of the footwear to the user, the footwear is further configured with an indicator that communicates with and is activated by the instrument when the instrument has recorded the preset amount of use.  These features and their respective functions are neither anticipated nor rendered obvious under any fair and reasonable rationale by the teachings of Litke et al.

Examiner would like to add an additional comment related to the inclusion of the teachings of Broz (United States Patent No. 5,894,682) and Bowe Jr. (United States Patent No. 7,308,410) as considered by the Examiner in the Office Action mailed 2 June 2020. While Bowe Jr provide a system for constructing customized contractual arrangements such as subscription 


Lastly, by extension of the technical modifications to the provided footwear which render the claimed invention allowable over the considered teachings of Litke et al., Broz, and Bowe Jr., claim 1 presents statutory subject matter under 35 U.S.C. 101. Claim 1, as amended herein, present aspects of the invention which constitute improved functions necessarily rooted in underlying technology which are sufficient evidence that the instant invention provides significantly more than the subscription arrangement to which the invention is generally directed.

As noted, the instant invention is broadly directed to a recurrent purchase of footwear under a subscription agreement, which is reasonably understood to be a contractual relationship. However, the invention presents a technical solution to the challenge of measuring the useful life of performance athletic footwear provisioned under the contractual arrangement. Specifically, as noted above, implementation of the inventive method requires an unconventional modification to 

The technical modification/configuration of the footwear provides a clear distinction from the applied art and constitutes an additional technical element which constitutes a solution necessarily rooted in technology, presents an improvement to the underlying athletic shoe technology for measuring the useful life of performance footwear having a specific complement of performance characteristics, and provides and integrates any judicial exception (e.g., the contractual subscription arrangement) into a practical application of the judicial exception under Step 2A prong 2 of the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019.

Claim 11

Independent claim 11 is directed to method including the allowable elements of claim 1. This claims is allowed for reasons consistent with those identified with respect to claim 1.




Claims 2-10, 12-13, and 15-22 all depend from allowable claims 1 or 11 and recite further limiting features. Claims 2-10, 12-13, and 15-22 are allowed for reasons consistent with those identified with respect to claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
[7]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D RINES/Primary Examiner, Art Unit 3683